Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 12/20/2021, the amendment/reconsideration has been considered.  Claims 1-20 are pending for examination.
Response to Arguments
Applicant's arguments are moot in light of the new ground of rejection set forth below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-11 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 10404711 in view of Mohamed et al (US 2005/0091212) and Gunda (US 7664991).
As to claim 1, claims 1-18 of the patent discloses all limitations except for lock state data specifying the client device has been granted an exclusive lock for preventing other devices from reading and writing to the file, or delete the handle.  Mohammed discloses the concept of lock state data 
Gunda discloses discontinuing using a handle includes deleting the handle (col. 10, lines 41-45, “After the server reboots or fails over, for every file handle, the direct access client may issue a Cleanup and a Close for that 45 file handle to cleanup the old state on the client.”). At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine the patent with Gunda.  The suggestion/motivation of the combination would have been to cleanup the old state on the client (Gunda, col. 10, lines 41-45).
5.	Claims 12-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 10404711 in view of Carter (US 5987506)) and Gunda (US 7664991).  
As to claim 12, claim 5 of the patent teaches the claimed limitations substantially, except, a shared lock for preventing others from writing to the file, or delete the handle. Carter discloses a concept for session data such as a handle to include lock state data specifying whether a client that is provided with the handle has been granted an exclusive lock for preventing others from reading and writing to the file, or a shared lock for preventing others from writing to the file (col. 14, lines 48-60).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine the patent with Carter.  The suggestion/motivation of the combination would have been for file handles to reflect lock status (Carter, Col. 14, lines 48-60).  
Gunda discloses discontinuing using a handle includes deleting the handle (col. 10, lines 41-45, “After the server reboots or fails over, for every file handle, the direct access client may issue a Cleanup and a Close for that 45 file handle to cleanup the old state on the client.”). At the time of the invention, .
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 recites “performing, by the client device during the predetermined grace time period, a predetermined number of reconnection attempts to reconnect to the network of nodes using the handle and the client identifier.”  There is no connection to the network of nodes therefore the claimed scope of “reconnect to the network of nodes” cannot be definitely determined.  For the sake of the examination, Examiner assumes reconnect to any node.  Claims 2-20 are similarly rejected.
b) Claim 3 recites “wherein the session data is migrated from first storage associated with the first node to second storage associated with a second node without notifying the client device.”, however, the parent claim 1 recites that the session data include the handle which is deleted. The claimed limitation conflicts with the recitation in the parent claim.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes migrating any data.  
Claim 14 is similarly rejected.

Claim 16 is similarly rejected.
d) Claim 6 recites “in response to the client device experiencing the connection failure, utilizing the handle and the client identifier to access the file through a second node.”  However, the parent claim 1 recites that the handle is already deleted. It is unclear how to utilize a deleted handle.  Applicant is required to clarify.  For the sake of the examination, Examiner interprets in consistent with claim 1 that the handle is deleted without giving further weight to utilizing the handle.”
As to claim 17, see similar rejection to claim 6.
e) Claim 7 recites “in response to failing to connect to the first node after performing the predetermined number of reconnection attempts, utilizing the handle and the client identifier to access the file through a second node.” However, the parent claim 1 recites that the handle is already deleted. It is unclear how to utilize a deleted handle.  Applicant is required to clarify.  For the sake of the examination, Examiner interprets in consistent with claim 1 that the handle is deleted without giving further weight to utilizing the handle.”
deleted. It is unclear why the handle is migrated while also deleted.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes migrating any data under any condition.
As to claim 19, see similar rejection to claim 8.
g) Claim 9 recites “the method of claim 89, comprising: in response to servicing the network element of the first node, migrating the session data and migrating virtual network interfaces from the first node to the second node.” First of all, there is no claim 89. For the sake of the examination, Examiner assumes that Claim 9 depends on claim 8 instead.  Secondly, the parent claim 1 recites that the session data include the handle which is deleted. It is unclear why the handle is migrated while also deleted.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes migrating any data under any condition.
h) Claim 10 recites “wherein the first node is taken offline for serving based upon the session data being migrated from first storage associated with the first node to second storage associated with a second node.”  However, the parent claim 1 recites that the session data include the handle which is deleted. It is unclear why the handle is migrated while also deleted.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes migrating any data under any condition.
i) Claim 11 recites “in response to servicing the network element of the first node, closing network ports of the network element and migrating virtual network interfaces of the network ports to a second node”.  First of all, it is unclear regarding the scope of “servicing the network element of the first node” because the network element of the first node is on the server side servicing the client device.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes in response 
j) Claim 13 recites “retain the handle and client identifier based upon a determination that the session data was migrated from first storage associated with the first node to second storage associated with a second node”.  First of all, this limitations conflicts with the parent’s recitation that the handle is only retained for a predetermined time period and then the handle is deleted.  Secondly, it is unclear why the handle is migrated while also deleted.  For the sake of the examination, Examiner interprets using the parent’s claims scope.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-2, 4-9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohamed et al (US 2005/0091212) in view of Murray et al (US 2005/0102393), and further in review of Gunda et al (US 7664991).
As to claim 1, Mohamed discloses a method comprising:
receiving, by a client device, a client identifier from a first node within a network of nodes based upon credentials of the client device being authenticated ([0031]-[0033], the resume key is issued specifically for the client and is used to locate the file opened for the client, therefore can be considered a type of client identifier.  It is to be noted that the claimed client identifier does not require to have a specific relationship with the client device);

receiving session data, comprising a handle for the file and the client identifier, from the first node ([0033]; claims 1 and 2, state information including mode
utilizing a first handle and the client identifier to access the file through the first node ([0033]); 
retaining, by the client device for a grace time period, the handle and the client identifier based upon the client device experiencing a connection failure to a network element of the first node (abstract, the handle and the resume key is retained at least for a grace time period from detection of failure to a reconnection/re-requesting);
performing, by the client device during the grace time period, a number of reconnection attempts to reconnect to the network of nodes using the handle and the client identifier; and
in response to the grace period expiring without successfully reconnecting, discontinuing using the handle (abstract, switching to a new handle).
But does not expressly disclose that the grace time period and the number of reconnection attempts are predetermined, or that discontinuing using the handle includes deleting the handle.
  Murray discloses a predetermined grace time period and a predetermined number of reconnection attempts ([0004]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Mohamed with Murray.  The suggestion/motivation of the combination would have been to detect the need for failover (Murray, [0004]).

At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Mohamed with Gunda.  The suggestion/motivation of the combination would have been to cleanup the old state on the client (Gunda, col. 10, lines 41-45).
As to claim 20, see similar rejection to claim 1.
As to claim 2, Mohamed-Murray-Gunda discloses wherein the session data includes lock state data specifying that the client device has been granted an exclusive lock for preventing other devices from reading and writing to the file (Mohamed, [0033]; claims 1 and 2, state information including mode ; claim 3, the mode includes exclusive use lock)
As to claim 4, Mohamed-Murray-Gunda discloses the method of claim 1, wherein the session data comprises permission data associated with the handle (Mohamed, [0031]-[0033], the resume key can also be considered permission data).
As to claim 5, Mohamed-Murray-Gunda discloses the method of claim 2, comprising:
forming the file handle to comprise a disk element identifier of a disk element of the first node, a file inode number generated by the disk element, and a virtual address that is translated into a physical address for locating the file in shared storage (see 112 rejecction and Examiner’s interpretation above. See rejection to claim 1 where in the handle is deleted).
As to claim 6, Mohamed-Murray-Gunda discloses the method of claim 1, comprising:
in response to the client device experiencing the connection failure, utilizing the handle and the client identifier to access the file through a second node (see 112 rejection and Examiner’s interpretation above.  See rejection to claim 1 regarding deleting the handle).

As to claim 8, Mohamed-Murray-Gunda discloses the method of claim 1, comprising:
migrating the session data from first storage associated with the first node to create migrated session data within second storage associated with a second node before expiration of the predetermined grace period and performance of the predetermined number of reconnection attempts (see 112 rejection and Examiner’s interpretation above.  See Mohamed, abstract).
As to claim 9, Mohamed-Murray-Gunda discloses the method of claim 8, comprising: in response to servicing the network element of the first node, migrating the session data and migrating virtual network interfaces from the first node to the second node (see 112 rejection and Examiner’s interpretation above.  See Mohamed, abstract).
11.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohamed-Murray-Gunda, as applied to claim 1 above, and further in view of Kim (US 2007/0061462). 
As to claim 10, Mohamed-Murray-Gunda discloses the claimed invention substantially as discussed in claim 1 (see 112 rejection and Examiner’s interpretation above.  See rejection to claim 1), 
but does not expressly disclose the first node is taken offline.  Kim discloses a concept of a first node taken offline based upon data being migrated (claim 38, “The migration method of claim 37, further comprising disconnecting the first server from the first and second internet services upon determination that the first number of the request is substantially zero”).
.
12.	Claims 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohamed-Murray-Gunda, as applied to claim 1 above, and further in view of Carter et al (US 5987506). 
As to claim 12, Mohamed-Murray-Gunda discloses the claimed invention substantially as rejection to claim 1, except that for the secession data to specify a shared lock for preventing others from writing to the file.  Carter discloses a concept for session data such as a handle to include lock state data specifying a shared lock for preventing others from writing to the file (col. 14, lines 48-60).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Mohamed-Murray-Gunda with Carter.  The suggestion/motivation of the combination would have been for file handles to reflect lock status (Carter, Col. 14, lines 48-60).
As to claim 13, see 112 rejection and Examiner’s interpretation above.  See rejection to claim 1.
As to claim 14, see citation in rejection to claim 3.
As to claim 15, see citation in rejection to claim 4.
As to claim 16, see citation in rejection to claim 5.
As to claim 17, see citation in rejection to claim 6.
As to claim 18, see citation in rejection to claim 1.
As to claim 19, see citation in rejection to claim 8.
13.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohamed-Murray-Gunda et al (US 7664991), as applied to claim 1 above, and further in view of Kaluskar (US 20050038849).
As to claim 3, Mohamed-Murray-Gunda discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose wherein the session data is migrated without 
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Mohamed-Murray-Gunda with Kaluskar. The suggestion/motivation of the combination would have been to transparently migrating session data (Kaluskar, [0040]).
14.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohamed-Murray-Gunda et al (US 7664991), as applied to claim 1 above, and further in view of Gadir (US 20100114889).
As to claim 11, Mohamed-Murray-Gunda discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose in response to servicing the network element of the first node, closing network ports of the network element and migrating virtual network interfaces of the network ports to a second node (see 112 rejection and Examiner’s interpretation above).  Gadir disclose a concept of closing network ports of a network element and migrating virtual network interfaces of the network ports to a second node ([0009] and claim 57].
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Mohamed-Murray-Gunda with Gadir. The suggestion/motivation of the combination would have been to support failover (Gadir, [0009]).
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.